METHODS FOR THE PRODUCTION OF NANOCOMPOSITES FOR HIGH TEMPERATURE ELECTROCHEMICAL ENERGY STORAGE DEVICES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10/13/2022:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been partially upheld.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Regarding the Examiner's combination of the prior art, Liu is directed to composite nanosheets of graphene and boron nitride used as a lubricant additive. Liu discloses the effect of different milling times on the anti-wear properties of the nanosheets, and ultimately concludes that the composite graphene/boron nitride nanosheets produced by 20 hours of ball milling exhibited lower friction coefficient and improved anti-wear properties compared to other exemplary composites. See Liu, p. 6. Pan is directed to a polymer binder composition for use in a lithium battery anode. As cited by the Examiner, Pan teaches that the conductive additive may be graphene sheets and the anode active material nanoparticles may include transition metal oxides such as Co3O4. See Pan, para. [0023].  
Liu and Pan are directed to two different compositions for two completely different purposes. Liu does not teach or suggest using the graphene/boron nitride composites in lithium battery anodes as a lubricant, let alone as a binder. Likewise, Pan does not teach or suggest that a composite having reduced friction and improved anti-wear properties would be useful in the disclosed anode binder. Thus, one of ordinary skill in the art would not look to Pan to modify Liu, or to Liu to modify Pan, and there is no motivation to combine the two prior art references. 
Further, as indicated above, Applicant respectfully asserts that Liu is not analogous art to the present invention. A reference qualifies as prior art for an obviousness determination under § 103 only when it is analogous to the claimed invention. Innovation Toys, LLC. v. MGA Entertainment Inc., No. 2010-1290, slip op. at 12 (Fed Cir. 2011); in re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004); in re Clay, 966 F.2d 656, 658 (Fed. Cir. 1992). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). Bigio, at 1325. Liu is neither related to the technical objective of the present invention nor in the same field of endeavor of the present invention. 
Initially, Liu is not in the same field of endeavor as the present invention. Liu is related to 2-dimensional nanosheets for the purpose of anti-wear and friction reduction properties. These materials are particularly useful lubricants, as explained in Liu. Thus, the field of endeavor of Liu is nanomaterials for lubricant applications. See Liu, introduction. In contrast, the present invention is directed to nanocomposites for high temperature electrochemical energy storage devices, fabricated by combining two different thermally stable two-dimensional (2D) materials including nanoparticles. See Application as filed, para. [0005]. In particular, using these nanocomposites, thermal runaway events, which occur commonly in conventional anode materials, do not occur, making them particularly useful in batteries used to power downhole equipment in the oil and gas industry. Accordingly, the present invention is related to providing thermally stable batteries for use in high temperature high pressure environments. Thus, Liu is not in the same field as the present invention. 
Because Liu is not in the same field of endeavor as the present invention, the test for determining whether Liu can be considered analogous is whether Liu is reasonably pertinent to the problem with which the inventor is involved. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem." In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007). Thus, in considering the technical objective of the present invention, which is to provide an improved electrode material which is resistant to thermal runaway and is safe, reliable, and stable when operated at high temperature high pressure conditions, an inventor's attention would not logically be drawn to Liu to achieve such objective, as Liu solely relates to lubrication properties. Lubrication is not mentioned in the present disclosure and there is no indication that it is an important property for the present invention. As such, Liu is not reasonably pertinent. 
Because Liu is not in the same field of endeavor as the present invention and is also not reasonably pertinent, Liu is not prior art under 35 U.S.C. § 103. Thus, Applicant believes that the Examiners inclusion of Liu as relevant prior art is improper, and Pan cannot be combined with Liu when determining the obviousness of the present invention.”
The Examiner respectfully traverses. The Applicant’s arguments for non-analogous art are only applicable to claims that are directed to an electrode and/or Li ion battery limitation. Claims 1, 3-4, 9, 11, 13, 15, 16, 20-21, 27, 31, and 36 are only directed toward a nanocomposite whereas claims 41, 51, 55, 62, 65, 72, 73-77, and 79 are directed toward an electrode and/or battery. Therefore, Applicant’s arguments are only capable of being applied to the electrode/battery claims. As such, claims 41, 51, 65, 71, 73 and 76 are also now in condition for allowance as they are directed toward an electrode/battery. Claims 1, 3-4, 13-14, 17, 21, 27, 31, and 36 are still rejected under the current prior art as they are directed to simply a nanocomposite. The fact that the nanocomposites of Liu and Pan have two different purposes are not commensurate within the scope of claims 1, 3-4, 13-14, 17, 21, 27, 31, and 36 (See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 13, 15, 17, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Adv. Eng. Mater., 2017, 1700488, 1-7), Pan et al. (US 2018/0248173 A1), and Byun et al. (Chem. Mater., 2016, 28, 7750-7756)
Regarding claims 1, 3, 4, 13, 15, 17, 21, and 27, Liu et al. teach a method of preparing graphene/boron nitride (BN) nanocomposite (Abstract), the method comprising steps of: ball-milling a mixture comprising a graphene, and boron nitride.  (Sections 2.1 and 4 disclose ball milling graphite and hexagonal boron nitride powders.)
However, they do not teach wherein the mixture includes a metal salt or that it is calcined.
Pan et al. teach the fabrication of an anode comprising graphene sheets (Paragraph 0017). Pan et al teach the use of active material particles and a conductive additive to form an anode, wherein the conductive additive is that of graphene sheets (Paragraphs 0017 and 0027) and that of the anode active material nanoparticles include transition metal oxides such as Co3O4 wherein the Co3O4, makes up between 85% and 95% of the nanocomposite is derived from the salt form of Co(OH)2 (Paragraphs 0022, 0025, 0064-0066, 0098). Further, the electrode materials are mixed with a conductive additive and binder to form a slurry, coated on a Cu foil, and dried under vacuum (Paragraph 0098). 
Therefore, it would have been obvious to one of ordinary skill in the art to utilize transition metal oxide nanoparticles, as in Pan et al, in the graphene composite of Liu et al so as to enable a decrease in rapid capacity decay for the electrode.
However, neither Liu nor Pan et al. teach calcining the mixture.
Byun et al. teach fabrication of boron nitride/rGO hybrid films (Abstract and Experimental section). Further, Byun et al. teach the final step of fabrication involves a heat treatment (See Fabrication of the BN/rGO hybrid films and flexible supercapacitors wherein the film is heat treated at 200 °C for 1 h.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Liu and Pan with Byun in order to remove residual water and hydroxyl groups from the rGO.

Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Adv. Eng. Mater., 2017, 1700488, 1-7), Pan et al. (US 2018/0248173 A1), Byun et al. (Chem. Mater., 2016, 28, 7750-7756) and further in view of Li et al. (Electrochim. Acta., 2015, 166, 197-205).
Regarding claims 31 and 36, Liu, Pan, and Byun et al. teach the nanocomposite of claim 13. However, they do not teach wherein the nanocomposite includes sulfur.
Li et al. teach an anode comprising layered graphene oxide/boron nitride composite material comprising layers of boron nitride and reduced graphene oxide (Section 3 Results and Discussions, specifically section 3.1. Further, abstract.). Further, the nanocomposite can include sulfur (Introduction discloses the addition of sulfur atoms into a composite of N and B.).
Therefore, it would have been obvious to one of ordinary skill in the art to add sulfur to the composites of Liu, Byun, and Pan in order to increase performance and electron transport.
Allowable Subject Matter
Claims 9, 11, 20, 41, 51, 55, 62, 65, 71, 73-77, and 79 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of these claims is not disclosed in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729